                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

        Gregory D. Anderson,          )              JUDGMENT IN CASE
                                      )
              Plaintiff(s),           )               3:20-cv-00281-FDW
                                      )
                  vs.                 )
                                      )
      Department of Justice, et al    )
                                      )
             Defendant(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 27, 2020 Order.

                                               August 27, 2020




         Case 3:20-cv-00281-FDW Document 6 Filed 08/27/20 Page 1 of 1
